Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 22, 2015

                                    No. 04-15-00088-CV

                                       FARIAS, et al,
                                        Appellants

                                              v.

                                        REYNA, et al,
                                         Appellees

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-13-261
                         Honorable Jose Luis Garza, Judge Presiding


                                       ORDER
       The appellant’s opposed motion for extension of time to file brief is hereby GRANTED.
Appellant’s brief is due on or before July 16, 2015.




                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court